In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00082-CR



     ISAIAH CHRISTOPHER ROBERTS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 188th District Court
                Gregg County, Texas
              Trial Court No. 44,118-A




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                            ORDER

        Court reporter Greylyn Freeman recorded the trial court proceedings in appellate cause

number 06-16-00082-CR, styled Isaiah Christopher Roberts v. The State of Texas, trial court cause

number 44,118-A in the 188th Judicial District Court of Gregg County, Texas. The reporter’s

record was originally due in this matter August 19, 2016. That deadline was extended twice by

this Court on Freeman’s request, resulting in the most recent due date of October 19, 2016.

        In our September 20, 2016, correspondence advising Freeman that we had granted a second

extension, we cautioned her that additional requests for extensions would not be looked on with

favor. Nonetheless, Freeman has filed a third motion for an extension of time seeking an additional

twelve days in which to complete the record in this case.

        The Texas Rules of Appellate Procedure establish that “trial and appellate courts are jointly

responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c). The

Rules further instruct that an “appellate court may enter any order necessary to ensure the timely

filing of the appellate record.” Id. In furtherance of our responsibilities established by the Rules,

we find we must take steps to ensure that the record in this case is filed in a reasonable amount of

time.

        Therefore, we overrule Freeman’s request for an extension of the filing deadline and order

her to file the reporter’s record in appellate cause number 06-16-00082-CR, styled Isaiah

Christopher Roberts v. The State of Texas, trial court cause number 44,118-A, on appeal from the

188th Judicial District Court of Gregg County, Texas, to be received by this Court no later than

the close of business on Monday, October 31, 2016.


                                                 2
       If the reporter’s record is not received by October 31, we warn Freeman that we may begin

contempt proceedings and order her to demonstrate why she should not be held in contempt of this

Court for failing to obey its order.

       IT IS SO ORDERED.


                                            BY THE COURT

Date: October 25, 2016




                                               3